United States District Court
Western District of Washington

   

 

UNITED sTATEs oF AMERICA,
vs. APPEARANCE BOND
GIZACHEW WONDIE CASE NO! MJ18-553

I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:

Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Slreet, Seatlle, Washington;
Courtroom 12B, on Friday, December 21, 2018 at 1100 PM and at all other hearings in this case, including turning myself in to
begin serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT
A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY`UP TO 10 YEARS IMPRISONMENT
AND A FI'NE OF $250,000.

No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that ifI commit
a felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
sentences.

DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
prescribed by a physician and approved in advance by the Pretrial Services Officer.

Address. I must fumish my attomey, and/or Pretrial Services if supervised, with my current address and telephone number (if
any) where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that
address or telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.

Restrictions on Travel. I must not travel outside the Continental United States or as directed by Pretrial Services

Victim and Witness Protection. I must not harass, threaten, intirnidate, tamper with, improperly influence, or injure the person
or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.

Pretrial Supervision. I am subject to Pretrial Services supervision by the Pretrial Services Offlce of the Court and must abide
by such of the general and special conditions of release as that office shall impose. I must report to the Offlce of Pretrial Services,
(206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:

Submit to drug and alcohol testing, to include urinalysis, breathalyzer, sweat patch, or hand-held devices, as directed by Pretrial
Services. You shall not use, consume, or possess alcohol or any other product containing alcohol, including medication, unless
prescribed to you by a physician and under the direction of Pretrial Services. Obtain an alcohol/substance abuse evaluation and
follow any treatment recommendations as directed by Pretrial Services.

Travel is restricted to Western District of Washington, or as directed by Pretrial Services.

The defendant shall participate in the location monitoring program with Active Global Positioning Satellite technology. The
defendant is restricted to his residence at all times except for religious services, medical, legal reasons, or as otherwise approved
by the location monitoring specialist The defendant shall abide by all program requirements, and must contribute towards the
costs of the services, to the extent financially able, as determined by the location monitoring specialist The location monitoring
specialist will coordinate the defendant's release with the U.S. Marshals.

Maintain residence as directed. Do not change residence without prior approval of Pretrial Services or as directed by Pretrial
Services.

You are prohibited from possessing or having access to firearms and dangerous weapons All firearms and dangerous weapons
must be removed from your residence(s), vehicle(s), and place of employment. This condition operates in conjunction with any
restrictions imposed under Title 18, USC 922, and the Washington State Revised Code, Chapter 9.41. Any concealed weapons
permit shall be surrendered

You shall not have direct contact or indirect contact with any existing and/or future witnesses in this case.

Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a new passport or travel
document from any country without permission of the court. lf the surrendered passport is a foreign passport, it shall be
forwarded to Immigration and Customs Enforcement if defendant is convicted of an offense, unless otherwise ordered by the
Court,

Appearance Bond
Page 2 of 2

GIZACHEW WCNDIE MJ18-553

AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.

 

 

December 11, 2018 Seattle, WA
ure Date Signed City, State of Residence
ORDER OF RELEASE

It is therefore ORDERED:

(l) Defendant shall comply with all conditions of this appearance Bond;

(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court,

December 11, 2018 444/w F M`/

Date Signed J es P. Donohue
ITED STATES MAGISTRATE JUDGE

cc: Defendant, Defense Counsel, U.S. Attorney, U.S. Mars al, Pretrial Services

